Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on March 21, 2022 have been entered. Claims 1, 3, 5-14, 16, and 18-20 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/01/2022, was filed after a First Office Action on the Merits but before a final action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1,3, 5-7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Taylor et al., US 2005/0010331 A1, herein referred to as Taylor, and in view of Kim et al., US 9226635, herein referred to as Kim.

	Regarding claim 1, Taylor discloses obtaining a user input to determine a cleaning mode of the robot vacuum cleaner (Fig. 3; user input can include state info such as hard/soft floor, spot clean, etc.), dividing an indoor space into at least one cleanable region based on an indoor space map generated using at least one sensor (Paragraphs 0087 and 0157, and Fig. 14; maps are produced using sensors on the robot, room is divided into localized regions), in case of the cleaning mode determined based on the user input is a first mode, dividing the at least one cleanable region into a plurality of partial regions capable of planning a cleaning route in which a distance of a continuous straight section is increased (Paragraphs 0156, 0111, Fig. 11A-D; cleaner can perform path-planning-routines and cleaning is based on room state which uses different modes, distance traveled per straight section can be increased; the distance along the x-axis in Fig. 11D is larger than that in Fig. 11C), in case of the cleaning mode determined based on the user input is a second mode, dividing the at least one cleanable region into a plurality of partial regions capable of planning a cleaning route in which a number of direction changes is increased (Paragraphs 0156, 0111, Fig. 11A-D; Cleaner can perform path-planning-routines and cleaning is based on room state which uses different modes, the number of direction changes can be increased as seen in Fig. 11D is larger than that of Fig. 11C), for each of the plurality of partial regions, comparing an amount of at least one of dust or a contamination level with a threshold value (Paragraph 0107; particulate sensor is used to determine dirtiness of area, a high or low level is used to determine particulate level for cleaning purposes), and wherein for the first cleaning route a cleaning time is shorter than a cleaning time of the second route (Paragraphs 0107 and 0111; if the particulate level is high, the cleaner can reduce its speed and increase the cleaning time), but fails to explicitly disclose minimizing or maximizing the number of direction changes for the region based on contamination level.
	However, Kim discloses adjusting the cleaning pattern by applying either a smaller number of patterns to a given cell to perform quick cleaning, or a larger number of patterns to a given cell to perform more thorough cleaning (Col. 16 lines 49-65); each pattern has an associated direction change designated by theta1 or theta2 (Fig. 12). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Taylor to include cleaning modes that minimize or maximize a number of direction changes in a given area. The motivation to do this would be to ensure that the area can be cleaned appropriately. For example, if one wanted to thoroughly clean an area, a maximization of the number of direction changes would ensure that the number of passes in a given area is very large. Likewise, if one wanted to do a quick clean of an area, a minimization of direction changes would ensure that the number of passes is low, resulting in a quick cleaning time.

	Regarding claim 3, Taylor in view of Kim discloses all the limitations of claim 1. Taylor further discloses dividing of the indoor space into the at least one cleanable region comprises dividing the indoor space into the at least on cleanable region based on at least one of a purpose or a shape (Paragraph 0088).

	Regarding claim 5, Taylor in view of Kim discloses all the limitations of claim 1. Taylor further discloses classifying the plurality of partial regions into a first type of partial region and a second type of partial region (Paragraphs 0047 and 0152), determining priorities of the first type of partial region and the second partial region (Paragraph 0130), planning a cleaning route to move to the second type of partial region after the cleaning of the first type of partial region is completed (Paragraph 0137), and planning a cleaning route to move to the first type of partial region after the cleaning of the second type of partial region is completed based on priorities (Paragraph 0137).

	Regarding claim 6, Taylor in view of Kim discloses all the limitations of claim 5. Taylor further discloses the first type of partial region includes a region in which carpet is laid (Paragraph 0111), and the second type of partial region includes a remaining region in which the carpet is not laid (Paragraph 0111).

	Regarding claim 7, Taylor in view of Kim discloses all the limitations of claim 1. Taylor further discloses the planning of the second cleaning route comprises planning the second cleaning route to control an area where a bumper of the robot comes into contact with a wall based on the cleaning mode being the second mode (Paragraphs 0156, 0111, and 0121).

	Regarding claim 9, Taylor in view of Kim discloses all the limitations of claim 1. Taylor further discloses performing cleaning along a planned cleaning route selected from the first cleaning route and the second cleaning route (Paragraph 0156), and detecting a change in a surrounding environment while performing the cleaning along the planned cleaning route (Paragraph 0156).

	Regarding claim 10, Taylor in view of Kim discloses all the limitations of claim 9. Taylor further discloses the modifying of the planned cleaning route based on the change in the surrounding environment comprises detecting an obstacle while performing cleaning along a first line included in the planned cleaning route (Paragraphs 0156 and 0121, Fig. 11), and modifying the planned cleaning route to move to a second line adjacent to the first line based on the robot vacuum cleaner being unable to pass through the obstacle (Fig. 11, Paragraphs 0156 and 0121).

	Regarding claim 11, Taylor in view of Kim discloses all the limitations of claim 9. Taylor further discloses the modifying of the planned cleaning route based on the change in the surrounding environment comprises detecting an obstacle while performing cleaning along a first line included in the planned cleaning route (Paragraphs 0156 and 0121, Fig. 11), newly dividing the at least one cleanable region into a plurality of partial regions based on the robot vacuum cleaner being unable to pass through the obstacle (Paragraphs 0127 and 0153, Fig. 16), and re-planning cleaning routes with respect to the plurality of newly divided partial regions based on the cleaning mode of the robot vacuum cleaner (Paragraphs 0156 and 0150).

	Regarding claim 12, Taylor in view of Kim discloses all the limitations of claim 9. Taylor further discloses the modifying of the planned cleaning route based on the change in the surrounding environment comprises newly dividing the at least on cleanable region based on a current position of a carpet based on a position of the carpet placed on a floor being changed (Paragraphs 0127, 0152, 0153, and 0111, Fig. 16).

	Regarding claim 13, Taylor in view of Kim discloses all the limitations of claim 1. Taylor further discloses performing cleaning along a planned cleaning route selected from the first cleaning route and the second cleaning route (Paragraph 0156), and returning to the planned cleaning route or planning a new cleaning route at a current position based on the cleaning mode of the robot cleaner based on the robot vacuum cleaner deviating from the planned cleaning route due to a slip (Paragraph 0102 and 0104).

	Regarding claims 14, 16, and 18-20, the limitations are similar to claims 1, 3, 5-7, and 9-13, and are rejected using the same rationale as seen in claims 1, 3, 5-7, and 9-13. With respect to the structural elements of claim 14, Taylor discloses a memory (fig. 1A, 105), at least one sensor configured to generate an indoor map (Paragraphs 0087 and 0157, and Fig. 14) and a processor (Fig. 1A, 104).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Taylor in view of Kim.

8.	Regarding claim 8, Taylor in view of Kim discloses all the limitations of claim 1. Taylor also discloses bunching subgrids into a spiral (Paragraph 0150), but fails to explicitly disclose planning a spiral route with respect to a circular region. Taylor does however disclose performing route planning (Paragraph 0156) and regions can be any shape (Paragraph 0088). It would be obvious to clean a circular region by moving in a spiral pattern as this pattern not only allows complete coverage, but is also one of a finite and logical number of ways to clean a circular region.

Response to Arguments
9.	Applicant’s arguments filed 03/21/2022 have been fully considered but they are not persuasive.

10.	Regarding the 102 rejection, Applicant’s arguments with respect to claim 1 have been considered but are not persuasive. Applicant has amended the scope of claim 1 to include a minimization and maximization of direction changes for a cleaning path based on contamination level. Because of this, a new ground of rejection is needed as seen above in the 35 U.S.C. 103 section.

	Regarding claim 1, Applicant is arguing that the prior art reference does not teach the limitations. However, the new scope necessitated a new ground of rejection, and a secondary reference in combination with the primary teaches the claim limitations as seen above in the 35 U.S.C. 103 section.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5109566, by Kobayashi et al., is relevant to the current application because it discloses a cleaning apparatus that can divide a floor into multiple blocks. The cleaner can determine a priority for cleaning and can construct a cleaning path.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664